DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 11, 2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted September 1, 2021 and January 11, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were being considered by the examiner. 
The information disclosure statements filed September 1, 2021 (22 pages) failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The BBC News Article: 10 May 2016, “Kew report makes new tally for number of world’s plants” cited in the IDS filed September 1, 2021 was not provided: It has been placed in the application file, but the information referred to therein has not been considered. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fernando Alberdi, Ph.D. on September 27, 2021.
The application has been amended. Please amend the claim listing filed September 1, 2021 as follows: 
In claims 66-75, replace the phrase “consists of an amino acid sequence as set forth in” with the phrase “consists of the amino acid sequence as set forth in”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a peptide consisting of the full-length sequence with 100% identity to SEQ ID NOs: 1603, 1605, 1619, 1621, 1658, 1660, 1674, 1676, 1681 and 1683 and of the same length as SEQ ID NOs: 1603, 1605, 1619, 1621, 1658, 1660, 1674, 1676, 1681 and 1683 as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658